Dismissed and Memorandum Opinion filed March 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00128-CR
____________
 
DEAUNDREA HARRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 1240250
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a “guilty” plea to possession of a
controlled substance. In accordance with the terms of a plea bargain agreement
with the State, the trial court deferred adjudication of guilt and placed
appellant on community supervision for three years.  We dismiss the appeal.  
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s
certification is included in the record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005). 
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices Frost,
Boyce, and Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).